 Case: 4:19-cr-00022-RLW Doc. #: 67 Filed: 12/17/20 Page: 1 of 2 PageID #: 193




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      ) 4:19CR22RLW
 v.                                                   ) 4:10CR412RLW
                                                      )
 W. T. CORTEZ LAKES                                   )
                                                      )
      Defendant.

        DEFENDANT’S MOTION TO CONTINUE CONSOLIDATED PLEA AND
      SENTENCING AND FINAL SUPERVISED RELEASE REVOCATION HEARING

         Come now defendant W. T. Cortez Lakes, by and through counsel, Assistant Federal Public

Defender Kevin C. Curran, and moves the Court to continue the events scheduled under two

separate files related to a consolidated plea and sentencing and a final supervised release revocation

hearing currently set for December 18, 2020. Counsel needs additional time to review the Pre-

Sentence Report with defendant. Counsel has not completed that due to some changes that had to

be made to the Pre-Sentence Report, having to schedule time to do it remotely and the time needed

to explain it to defendant so he understands. In addition, defendant has expressed an interest in

having the proceedings done in person, not remotely.           Counsel wishes additional time to

thoroughly discuss this with him as it is not certain that will be what defendant finally decides to

do. Counsel has discussed this request with the government and there is no objection to it. A

continuance in this matter is in the interests of justice as it allows reasonable time for counsel to

be properly prepared pursuant to 18 U.S.C., §3161.        The government has no objection to the

requested continuance.

         If the Court grants this request, counsel moves for a continuance of five weeks.

                                                  1
 Case: 4:19-cr-00022-RLW Doc. #: 67 Filed: 12/17/20 Page: 2 of 2 PageID #: 194




                                            Respectfully submitted,

                                            /s/Kevin C. Curran
                                            KEVIN C. CURRAN
                                            Assistant Federal Public Defender
                                            1010 Market Street, Suite 200
                                            St. Louis, Missouri 63101
                                            Telephone: (314) 241-1255
                                            Fax: (314) 421-3177
                                            E-mail: Kevin_Curran@fd.org
                                            ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2020, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court's electronic filing system upon
Jason Scott Dunkel, Assistant United States Attorney.

                                            /s/Kevin C. Curran
                                            KEVIN C. CURRAN
                                            Assistant Federal Public Defender




                                               2
